EXHIBIT 10.3


 

Revised as of June 2005

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER
AXCELIS TECHNOLOGIES, INC.  2000 STOCK PLAN


 

1.                                       Grant of Restricted Stock Units.  
Axcelis Technologies, Inc. (hereinafter the “Company”), in the exercise of its
sole discretion pursuant to the Axcelis Technologies, Inc. 2000 Stock Plan (the
“Plan”), does on the grant date set forth below  (the “Award Date”) hereby award
to the recipient set forth below (the “Recipient”), the number of Restricted
Stock Units (“RSUs”) upon the terms and subject to the conditions hereinafter
contained:

 

Award Date:

 

                , 20  

Name of Recipient:

 

                     

Number of Restricted Stock Units:

 

                     

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan. RSUs represent the Company’s unfunded and unsecured promise
to issue shares of the Company’s common stock, $0.001 par value (“Common Stock,”
as defined in the Plan) at a future date, subject to the terms of this Award
Agreement and the Plan. Recipient has no rights under the RSUs other than the
rights of a general unsecured creditor of the Company.

 

2.                                       Vesting Schedule and Conversion of
RSUs.

 

(a)                                  Subject to the terms of this Award
Agreement and the Plan and provided that Recipient remains continuously employed
throughout the vesting periods set out below, the RSUs shall vest and be
converted into an equivalent number of shares of Common Stock that will be
distributed to the Recipient as follows; provided that fractional RSUs shall be
converted into Common Stock as set out in Section 8(c) of this Award Agreement:

 

Vesting Date

 

Percentage
of RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 THE RECIPIENT’S RIGHTS IN THE RSUs SHALL BE
AFFECTED, WITH REGARD TO BOTH VESTING SCHEDULE AND TERMINATION, BY LEAVES OF
ABSENCE, CHANGES IN THE NUMBER OF HOURS WORKED, PARTIAL DISABILITY, AND OTHER
CHANGES IN RECIPIENT’S EMPLOYMENT STATUS AS PROVIDED IN THE COMPANY’S CURRENT
POLICIES IN SUCH MATTERS.  THESE POLICIES MAY CHANGE FROM TIME TO TIME WITHOUT
NOTICE IN THE COMPANY’S SOLE DISCRETION, AND RECIPIENT’S RIGHTS WILL BE GOVERNED
BY THE POLICIES IN EFFECT AT THE TIME OF ANY EMPLOYMENT STATUS CHANGE. CONTACT
HUMAN

 

--------------------------------------------------------------------------------


 

RESOURCES FOR A COPY OF THE MOST CURRENT POLICY STATEMENT AT ANY POINT IN TIME.

 

(c)                                  The vesting of the RSUs shall not
accelerate upon a Change in Control (as defined in the Plan), except as may be
provided in a Change in Control Agreement between the Company and the
Recipient.  Notwithstanding the foregoing, pursuant to the Plan, the Board may
accelerate the vesting of RSUs for conversion into Common Stock in its sole
discretion.

 

(d)                                 The shares of Common Stock issued on
conversion of vested RSUs shall be free of all restrictions on transferability
and forfeiture under this Award Agreement.  The number of shares of Common Stock
to be issued upon vesting shall be an equivalent number of shares of Common
Stock for the RSUs so vested, less any shares of Common Stock withheld to comply
with tax withholding as contemplated by Section 8 of this Award Agreement.

 

(e)                                  Pursuant to the terms described in
Section 8 and the other terms set forth herein, one or more share certificates,
registered in the name of the Recipient for the appropriate number of shares of
Common Stock, free of any restrictions set forth in the Plan and this Award
Agreement, except for any restrictions that may be imposed by law, shall be
delivered to the Recipient or, in case of the Recipient’s death, to the
Recipient’s Beneficiary.  Upon such issuance of shares of Common Stock, the
Recipient shall become a shareholder of the Company with respect to the shares
so issued and shall have all of the rights of a shareholder, including, but not
limited to, the right to vote such shares and the right to receive dividends.

 

3.                                       Termination.   Unless terminated
earlier under Section 4, 5, or 6 below, a Recipient’s rights under this Award
Agreement with respect to the RSUs issued under this Award Agreement shall
terminate at the time such RSUs are converted into Common Shares.

 

4.                                       Termination of Recipient’s Status as a
Participant.   Except as otherwise specified in Section 5 and 6 below, in the
event of Termination of Employment (as such term is defined in the Plan),
Recipient’s rights under this Award Agreement in any unvested RSUs shall
immediately and irrevocably terminate and unvested RSUs and the underlying
shares of Common Stock in respect of such RSUs shall be immediately and
irrevocably forfeited. For the avoidance of doubt, a Recipient will have
undergone a Termination of Employment at the time the Recipient’s actual
employer ceases to be the Company or a “Subsidiary” of the Company, as that term
is defined in the Plan, and as further described in Section 10(g) of this Award
Agreement.

 

5.                                       Disability of Recipient.  
Notwithstanding the provisions of Section 4 above, in the event of Termination
of Employment of the Recipient as a result of Disability (as such term is
defined in the Plan), the next vesting date for the RSUs, set out in
Section 2(a), above, shall accelerate by twelve (12) months as of such date of
termination. If Recipient’s disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
then for the purposes of the preceding sentence the date on which Recipient
ceased performing services shall be deemed to be the date of commencement of the
Disability. The Recipient’s rights in any unvested RSUs that remain unvested
after the application of this Section 5 shall terminate at the time Recipient
undergoes a Termination of Employment.

 

6.                                       Death of Recipient.   Notwithstanding
the provisions of Section 4 above, if, at the time of death of a Recipient, such
Recipient is an employee of the Company or a Subsidiary of the Company, holding
unvested RSUs, then the next vesting date for the RSUs, set out in
Section 2(a) above, shall accelerate by twelve (12) months as of the date of
death.  The Recipient’s rights

 

2

--------------------------------------------------------------------------------


 

in any unvested RSUs that remain after such acceleration shall terminate at the
time of the Recipient’s death.

 

7.                                       Value of Unvested RSUs.   In
consideration of the award of these RSUs, Recipient agrees that upon and
following Termination of Employment of the Recipient for any reason (whether or
not in breach of applicable laws), and regardless of whether Recipient is
terminated with or without cause, notice, or pre-termination procedure or
whether Recipient asserts or prevails on a claim that Recipient’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested RSUs under this Award Agreement shall be deemed to have a value of zero
dollars ($0.00).

 

8.                                       Conversion of RSUs to Common Shares;
Responsibility for Taxes.

 

(a)          Provided Recipient has satisfied the requirements of
Section 8(b) below, on the vesting of any RSUs, such vested RSUs shall be
converted into an equivalent number of Common Stock that will be distributed to
Recipient or, in the event of Recipient’s death, to Recipient’s legal
representative, as soon as practicable after the vesting date (but in no event
later than the date that is two and one-half (2-1/2) months from the end of the
calendar year in which the RSUs vest).  The distribution to the Recipient, or in
the case of the Recipient’s death, to the Recipient’s legal representative, of
Common Stock in respect of the vested RSUs shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. In the event ownership or issuance of Common Stock is
not feasible due to applicable exchange controls, securities regulations, tax
laws or other provisions of applicable law, as determined by the Company in its
sole discretion, Recipient, or in the event of Recipient’s death, the
Recipient’s legal representative, shall receive cash proceeds in an amount equal
to the value of the Common Stock otherwise distributable to Recipient, net of
the satisfaction of the requirements of Section 8(b) below, to be paid as soon
as practicable after the vesting date (but in no event later than the date that
is two and one-half (2-1/2) months from the end of the calendar year in which
the RSUs vest).

 

(b)         Regardless of any action the Company or Recipient’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding (“Tax
Related Items”), Recipient acknowledges that the ultimate liability for all Tax
Related Items legally due by Recipient is and remains Recipient’s responsibility
and that the Company and/or the Recipient’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of RSUs, the conversion of the RSUs into Common Stock or the receipt of
an equivalent cash payment, the subsequent sale of any Common Stock acquired at
vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Recipient’s liability for Tax Related Items.

 

Prior to the issuance of Common Stock upon vesting of RSUs or the receipt of an
equivalent cash payment as provided in Section 8(a) above, Recipient shall pay,
or make adequate arrangements satisfactory to the Company or to the Recipient’s
actual employer (in their sole discretion) to satisfy all withholding
obligations of the Company and/or the Recipient’s actual employer. In this
regard, Recipient authorizes the Company or the Recipient’s actual employer to
withhold all applicable Tax Related Items legally payable

 

3

--------------------------------------------------------------------------------


 

by Recipient from Recipient’s wages or other cash compensation payable to
Recipient by the Company or the Recipient’s actual employer. Alternatively, or
in addition, if permissible under applicable law, the Company or the Recipient’s
actual employer may, in their sole discretion, (i) sell or arrange for the sale
of Common Stock to be issued on the vesting of RSUs to satisfy the withholding
obligation, and/or (ii) withhold in Common Shares, provided that the Company and
the Recipient’s actual employer shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount. Recipient shall pay to the
Company or to the Recipient’s actual employer any amount of Tax Related Items
that the Company or the Recipient’s actual employer may be required to withhold
as a result of Recipient’s receipt of RSUs, the vesting of RSUs, or the
conversion of vested RSUs to Common Stock that cannot be satisfied by the means
previously described. Except where applicable legal or regulatory provisions
prohibit, the standard process for the payment of a Recipient’s Tax Related
Items shall be for the Company or the Recipient’s actual employer to withhold in
Common Stock only the amount of shares necessary to satisfy the minimum
withholding amount. The Company may refuse to deliver Common Stock to Recipient
if Recipient fails to comply with Recipient’s obligation in connection with the
Tax Related Items as described herein.

 

(c)          In lieu of issuing fractional Common Shares, on the vesting of a
fraction of an RSU, the Company shall round the shares down to the nearest whole
share and any such share that represents a fraction of a RSU will be included in
a subsequent vest date, if any.

 

(d)         Until the distribution to Recipient of the Common Stock in respect
to the vested RSUs is evidenced by a stock certificate, appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company, or
other appropriate means, Recipient shall have no right to vote or receive
dividends or any other rights as a shareholder with respect to such Common
Stock, notwithstanding the vesting of RSUs. No adjustment will be made for a
dividend or other right for which the record date is prior to the date Recipient
is recorded as the owner of the Common Shares, except as provided in the Plan.

 

(e)          By accepting the Award of RSUs evidenced by this Award Agreement,
Recipient agrees not to sell any of the Common Stock received on account of
vested RSUs at a time when applicable laws or Company policies prohibit a sale.
This restriction shall apply so long as Recipient is an employee, consultant or
outside director of the Company or a Subsidiary of the Company.

 

9.                                       Non-Transferability of RSUs.  
Recipient’s right in the RSUs awarded under this Award Agreement and any
interest therein may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner, other than by will or by the laws of descent or
distribution, prior to the distribution of the Common Stock in respect of such
RSUs. RSUs shall not be subject to execution, attachment or other process.

 

10.                                 Acknowledgment of Nature of Plan and RSUs.  
In accepting the Award, Recipient acknowledges that:

 

(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

4

--------------------------------------------------------------------------------


 

(b)         the Award of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded repeatedly in the past;

 

(c)          all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;

 

(d)         Recipient’s participation in the Plan is voluntary;

 

(e)          the future value of the underlying Common Stock is unknown and
cannot be predicted with certainty;

 

(f)            if Recipient receives Common Stock, the value of such Common
Stock acquired on vesting of RSUs may increase or decrease in value;

 

(g)         notwithstanding any terms or conditions of this Award Agreement to
the contrary and consistent with Section 4, above, in the event of Termination
of Employment of the Recipient (whether or not in breach of applicable laws),
Recipient’s right to receive RSUs and vest under the Plan, if any, will
terminate effective as of the date that Recipient is no longer actively employed
and will not be extended by any notice period mandated under applicable law;
furthermore, in the event of Termination of Employment (whether or not in breach
of applicable laws), Recipient’s right to receive Common Stock pursuant to RSUs
that were vested as of the date of termination after Termination of Employment,
if any, will be measured by the date of termination of Recipient’s active
employment and will not be extended by any notice period mandated under
applicable law; the Committee shall have the exclusive discretion to determine
when Recipient is no longer actively employed for purposes of the award of RSUs;
and

 

(h)         Recipient acknowledges and agrees that, regardless of whether
Recipient is terminated with or without cause, notice or pre-termination
procedure or whether Recipient asserts or prevails on a claim that Recipient’s
employment was terminable only for cause or only with notice or pre-termination
procedure, Recipient has no right to, and will not bring any legal claim or
action for, (i) any damages for any portion of the RSUs that have been vested
and converted into Common Shares, or (ii) termination of any unvested RSUs under
this Award Agreement.

 

11.                                 No Employment Right.   Recipient
acknowledges that neither the fact of this Award of RSUs nor any provision of
this Award Agreement or the Plan or the policies adopted pursuant to the Plan
shall confer upon Recipient any right with respect to employment or continuation
of current employment with the Company or with the Recipient’s actual employer,
or to employment that is not terminable at will. Recipient further acknowledges
and agrees that neither the Plan nor this Award of RSUs makes Recipient’s
employment with the Company or the Recipient’s actual employer for any minimum
or fixed period, and that such employment is subject to the mutual consent of
Recipient and the Company or the Recipient’s actual employer, and may be
terminated by either Recipient or the Company or the Recipient’s actual employer
at any time, for any reason or no reason, with or without cause or notice or any
kind of pre- or post-termination warning, discipline or procedure.

 

12.                                 Administration.   The authority to manage
and control the operation and administration of this Award Agreement shall be
vested in the Board (as such term is defined in the Plan), and

 

5

--------------------------------------------------------------------------------


 

the Board shall have all powers and discretion with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of the Award
Agreement by the Board and any decision made by the Board with respect to the
Award Agreement shall be final and binding on all parties.

 

13.                                 Plan Governs.   Notwithstanding anything in
this Award Agreement to the contrary, the terms of this Award Agreement shall be
subject to the terms of the Plan, and this Award Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Board from
time to time pursuant to the Plan.

 

14.                                 Notices.   Any written notices provided for
in this Award Agreement that are sent by mail shall be deemed received three
business days after mailing, but not later than the date of actual receipt.
Notices shall be directed, if to Recipient, at the Recipient’s address indicated
by the Company’s records and, if to the Company, at the Company’s principal
executive office.

 

15.                                 Electronic Delivery.   The Company may, in
its sole discretion, decide to deliver any documents related to RSUs awarded
under the Plan or future RSUs that may be awarded under the Plan by electronic
means or request Recipient’s consent to participate in the Plan by electronic
means. Recipient hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

16.                                 Acknowledgment.   By Recipient’s acceptance
as evidenced below, Recipient acknowledges that Recipient has received and has
read, understood and accepted all the terms, conditions and restrictions of this
Award Agreement and the Plan. Recipient understands and agrees that this Award
Agreement is subject to all the terms, conditions, and restrictions stated in
this Award Agreement and in the other documents referenced in the preceding
sentence, as the latter may be amended from time to time in the Company’s sole
discretion. Recipient further acknowledges that Recipient must accept this Award
Agreement in the manner prescribed by the Company no later than the earlier of
the first anniversary of Award Date or the first vesting date specified in
Section 2 of this Award Agreement. If such acceptance is not obtained prior to
such date, this award is null and void.

 

17.                                 Board Approval.   These RSUs have been
awarded pursuant to the Plan and accordingly this Award of RSUs is subject to
approval by an authorized committee of the Board of Directors. If this Award of
RSUs has not already been approved, the Company agrees to submit this Award for
approval as soon as practical. If such approval is not obtained, this award is
null and void.

 

18.                                 Governing Law.   This Award Agreement shall
be governed by the laws of the State of Delaware, U.S.A., without regard to
Delaware laws that might cause other law to govern under applicable principles
of conflicts of law.

 

19.                                 Severability.   If one or more of the
provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan.

 

6

--------------------------------------------------------------------------------


 

20.                                 Complete Award Agreement and Amendment.  
This Award Agreement and the Plan constitute the entire agreement between
Recipient and the Company regarding RSUs. Any prior agreements, commitments or
negotiations concerning these RSUs are superseded. This Award Agreement may be
amended only by written agreement of Recipient and the Company, without consent
of any other person. Recipient agrees not to rely on any oral information
regarding this Award of RSUs or any written materials not identified in this
Section 20.

 

EXECUTED as of the Award Date set forth above.

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

 

Lynnette C. Fallon, Executive Vice President, HR/Legal and
General Counsel

 

7

--------------------------------------------------------------------------------


 

RECIPIENT’S ACCEPTANCE:

 

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by signing a copy of this Award Agreement in the space provided below.

 

 

 

Recipient Signature

 

 

 

Print Name

 

 

 

Date of Acceptance

 

8

--------------------------------------------------------------------------------

 